[ DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 09-14695                     MAY 3, 2010
                           Non-Argument Panel                  JOHN LEY
                        ________________________                CLERK

               D.C. Docket No. 09-00432-CV-RBP-2

JOHN RUCKER, CAROLYN WILLIAMS,
WANDA ANDERSON, MELANIE HOUSE,
THOMAS R. PRINCE, JR., on behalf of
themselves and others similarly situated,
                                                      Plaintiffs-Appellees,

                                   versus

OASIS LEGAL FINANCE, L.L.C.,
                                                      Defendant-Appellant,

GLOBAL FINANCIAL CREDIT, L.L.C., et al.
                                                      Defendants.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                               (May 3, 2010)

BEFORE EDMONDSON, BIRCH and HILL, Circuit, Judges.
PER CURIAM:

      This case involves a proposed class action by John Rucker, et al. (Rucker),

filed in the State of Alabama, for declaratory, injunctive, and monetary relief for

alleged harms suffered due to alleged illegal gambling contracts with Oasis Legal

Finance, LLC (Oasis), a Delaware limited liability company, with its principal

place of business located in Illinois. The contracts contained a forum selection

clause which stated Illinois was the exclusive forum for disputes.

      Oasis seeks to enforce this clause by moving the district court to dismiss for

improper venue. Rucker argues that, because these contracts are alleged illegal

gambling contracts, they are void ab initio, and therefore the forum selection

clause is an unenforceable nullity. Oasis claims that an Alabama forum will be a

financial burden to it.

      Without reaching these arguments, the district court denied Oasis’s Motion

to Dismiss for Improper Venue on the basis that: the agreements provide that

issues of law will be determined under Alabama law; that the underlying legal

issue as to the validity of these agreements is an issue of Alabama law; that an

Illinois court would have to interpret Alabama law without the ability to certify the

question to the Supreme Court of Alabama; that all of the plaintiffs are, or have

been residents of Alabama; that the agreements were consummated in Alabama;

                                          2
and, finally, that enforcement of the forum selection clause is unreasonable under

the circumstances.

      We have reviewed the record in this case, the briefs, the arguments of

counsel presented, and the well-reasoned memorandum opinion of the district

court, denying Oasis’s motion to dismiss the case for improper venue. Finding no

error, we affirm the judgment of the district court.

      AFFIRMED.




                                          3